                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                                NO. 7:20-CR-00147-lD


  UNITED STATES OF AMERICA

       v.
                                                                  ORDER
  DWAIN JAVONMANLEY,
      Defendant.



       Upon Motion of the Defendant, it is hereby ORDERED that the Defendant's

Motion (CM/ECF #32) in the above captioned matter, be sealed until such time as

requested to be unsealed by the Defendant.



So ORDERED, the          t     day of March, 2021.




                                                  JES C. DEVER III
                                                  U.S. DISTRICT JUDGE




     Case 7:20-cr-00147-D Document 34 Filed 03/04/21 Page 1 of 1
